Exhibit 10.1

 

September 21, 2020

 

PMV Consumer Acquisition Corp.
249 Royal Palm Way, Suite 503
Palm Beach, FL 33480


UBS Securities LLC

1285 Avenue of the Americas, 10th Floor

New York, New York 10019

 

Re:Initial Public Offering

 

Ladies and Gentlemen:

 

This letter (this “Letter Agreement”) is being delivered to you in accordance
with the Underwriting Agreement (the “Underwriting Agreement”) entered into by
and between PMV Consumer Acquisition Corp., a Delaware corporation (the
“Company”), and UBS Securities LLC, as representative (the “Representative”) of
the several underwriters named in Schedule A thereto (the “Underwriters”),
relating to an underwritten initial public offering (the “IPO”) of the Company’s
units (the “Units”), each unit comprised of one share of the Company’s Class A
common stock, par value $0.0001 per share (the “Common Stock”), and one-half of
one redeemable warrant, each whole warrant exercisable for one share of Common
Stock (each, a “Warrant”). Certain capitalized terms used herein are defined in
paragraph 13 hereof.

 

In order to induce the Company and the Underwriters to enter into the
Underwriting Agreement and to proceed with the IPO, and in recognition of the
benefit that such IPO will confer upon the undersigned, and for other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the undersigned hereby agrees with the Company as follows:

 

1. If the Company solicits approval of its stockholders of a Business
Combination, the undersigned will vote all shares of Common Stock (including
shares of Founders’ Common Stock and those shares of Common Stock that may be
issued to it upon conversion of Class B common stock) beneficially owned by it,
him or her, whether acquired before, in, or after the IPO, in favor of such
Business Combination.

 

2. (a) In the event that the Company fails to consummate a Business Combination
within the time period set forth in the Company’s Certificate of Incorporation,
as amended, as the same may be further amended from time to time (the
“Charter”), the undersigned will, as promptly as possible, take all necessary
actions to cause the Company to (i) cease all operations except for the purpose
of winding up, (ii) as promptly as reasonably possible, but not more than 10
business days thereafter, redeem the IPO Shares, at a per-share price, payable
in cash, equal to the aggregate amount then on deposit in the Trust Account,
including interest earned on the Trust Account (less up to $50,000 of interest
to pay liquidation expenses and which interest shall be net of taxes payable),
divided by the number of then outstanding IPO Shares, which redemption will
completely extinguish public stockholders’ rights as stockholders (including the
right to receive further liquidation distributions, if any), and (iii) as
promptly as reasonably possible following such redemption, subject to the
approval of the Company’s remaining stockholders and the Company’s board of
directors, dissolve and liquidate, subject in the cases of clauses (ii) and
(iii) to the Company’s obligations under Delaware law to provide for claims of
creditors and other requirements of applicable law.

 

(b) The undersigned hereby waives any and all right, title, interest or claim of
any kind in or to any distribution of the Trust Account (“Claim”) with respect
to the shares of Founders’ Common Stock owned by the undersigned, if any, and
hereby waives any Claim the undersigned may have in the future as a result of,
or arising out of, any contracts or agreements with the Company and will not
seek recourse against the Trust Account for any reason whatsoever. The
undersigned acknowledges and agrees that there will be no distribution from the
Trust Account with respect to any Warrants, all of which will terminate on the
Company’s liquidation.

 



Page 1 of 7

 

 

(c) In the event of the liquidation of the Trust Account, undersigned agrees to
be liable to the Company if and to the extent any claims by a third party (other
than the Company’s independent public accountants) for services rendered or
products sold to the Company, or a prospective target business with which the
Company has entered into a written letter of intent, confidentiality or other
similar agreement or business combination agreement, reduce the amount of funds
in the Trust Account to below the lesser of (i) $10.00 per public share and
(ii) the actual amount per share held in the Trust Account as of the date of the
liquidation of the Trust Account, if less than $10.00 per share due to
reductions in the value of the trust assets, less taxes payable, provided that
such liability will not apply to any claims by a third party or prospective
target business who executed a waiver of any and all rights to the monies held
in the Trust Account (whether or not such waiver is enforceable) nor will it
apply to any claims under the Company’s indemnity of the underwriters of the IPO
against certain liabilities, including liabilities under the Securities Act
of 1933, as amended (the “Securities Act”).]

 

3. The undersigned acknowledges and agrees that prior to entering into a
Business Combination with a target business that is affiliated with any Insiders
of the Company or their affiliates, such transaction must be approved by a
majority of the Company’s disinterested independent directors and the Company
must obtain an opinion from an independent investment banking firm, or another
independent valuation or appraisal firm that commonly renders valuation
opinions, that such Business Combination is fair to the Company from a financial
point of view.

 

4. Neither the undersigned nor any affiliate of the undersigned will be entitled
to receive, and will not accept, any finder’s fees, reimbursements, compensation
or other cash payments prior to, or for services rendered in order to
effectuate, the consummation of the Business Combination; provided that the
Company shall be allowed to make the payments set forth in the Registration
Statement under the caption “Prospectus Summary – The Offering – Limited
payments to insiders,” none of which will be made from the proceeds of the IPO
held in the Trust Account prior to the completion of the Business Combination.

 

5. (a) In order to minimize potential conflicts of interest that may arise from
multiple corporate affiliations, the undersigned hereby agrees that until the
earliest of the Company’s initial Business Combination or liquidation, the
undersigned shall present to the Company for its consideration, prior to
presentation to any other entity, any suitable target business, subject to any
pre-existing fiduciary or contractual obligations the undersigned might have.

 

(b) The undersigned hereby agrees and acknowledges that (i) each of the
Underwriters and the Company may be irreparably injured in the event of a breach
of any of the obligations contained in this letter, (ii) monetary damages may
not be an adequate remedy for such breach and (iii) the non-breaching party
shall be entitled to injunctive relief, in addition to any other remedy that
such party may have in law or in equity, in the event of such breach.

 

6. (a) The undersigned agrees that the shares of Founders’ Common Stock and any
shares of Common Stock purchased by him, her or it in the IPO may not be
transferred, assigned or sold (except (a) to the Company’s officers or
directors, any affiliate or family member of any of the Company’s officers or
directors, any affiliate of the Company’s sponsor or to any member of the
sponsor or any of their affiliates, (b) in the case of an individual, as a gift
to such person’s immediate family or to a trust, the beneficiary of which is a
member of such person’s immediate family, an affiliate of such person or to a
charitable organization; (c) in the case of an individual, by virtue of laws of
descent and distribution upon death of such person; (d) in the case of an
individual, pursuant to a qualified domestic relations order; (e) by private
sales or transfers made in connection with any forward purchase agreement or
similar arrangement or in connection with the consummation of a Business
Combination at prices no greater than the price at which the shares were
originally purchased; (f) by virtue of the laws of the State of Delaware or the
Company’s sponsor’s limited liability company agreement upon dissolution of the
sponsor, (g) in the event of the Company’s liquidation prior to the consummation
of an initial Business Combination; or (h) in the event that, subsequent to the
consummation of an initial Business Combination, the Company completes a
liquidation, merger, share exchange or other similar transaction which results
in all stockholders having the right to exchange their Class A common stock for
cash, securities or other property) until the earlier to occur of: (1) one year
after the consummation of a Business Combination and (2) the date following the
completion of the Company’s initial Business Combination on which the Company
completes a liquidation, merger, share exchange or other similar transaction
that results in all of its shareholders having the right to exchange their
shares of Common Stock for cash, securities or other property. Notwithstanding
the foregoing, if the closing price of the Common Stock equals or exceeds
$12.00 per share (as adjusted for stock splits, stock dividends,
reorganizations, recapitalizations and the like) for any 20 trading days within
any 30-trading day period commencing at least 150 days after the Company’s
initial Business Combination, the shares of Founders’ Common Stock will be
released from these transfer restrictions.

 



Page 2 of 7

 

 

(b) The undersigned will not, without the prior written consent of the
Representative, offer, sell, contract to sell, hypothecate, pledge, hedge, grant
any option to purchase or otherwise dispose of or agree to dispose of (or enter
into any transaction that is designed to, or might reasonably be expected to,
result in the disposition (whether by actual disposition or effective economic
disposition due to cash settlement or otherwise) by the undersigned or any
affiliate of the undersigned or any person in privity with the undersigned or
any affiliate of the undersigned), directly or indirectly, including the filing
(or participation in the filing) of a registration statement with the Securities
and Exchange Commission in respect of, or establish or increase a put equivalent
position or liquidate or decrease a call equivalent position within the meaning
of Section 16 of the Securities Exchange Act of 1934, as amended, and the rules
and regulations of the Securities and Exchange Commission promulgated thereunder
with respect to, any Units, Common Stock, Founder’s Common Stock, Warrants or
any securities convertible into, or exercisable, or exchangeable for, Common
Stock or publicly announce an intention to effect any such transaction, for a
period of 180 days after the date of the Underwriting Agreement. Each of the
undersigned acknowledges and agrees that, prior to the effective date of any
release or waiver, of the restrictions set forth in section 6 hereof, the
Company shall announce the impending release or waiver by press release through
a major news service at least two business days before the effective date of the
release or waiver. Any release or waiver granted shall only be effective two
business days after the publication date of such press release. The provisions
of this paragraph will not apply if the release or waiver is effected solely to
permit a transfer not for consideration and the transferee has agreed in writing
to be bound by the same terms described in this Letter Agreement to the extent
and for the duration that such terms remain in effect at the time of the
transfer.

 

(c) The undersigned agrees that the Private Placement Warrants (including the
shares of Common Stock issuable upon exercise of the Private Placement Warrants)
will not be transferable, assignable or salable (except to the same permitted
transferees as described above with respect to the shares of Founders’ Common
Stock) until 30 days after the completion of the Company’s initial Business
Combination.

 

7. The undersigned agrees to be an officer and/or director of the Company until
the earlier of the consummation by the Company of a Business Combination or the
liquidation of the Company. The undersigned’s biographical information
previously furnished to the Company and the Representative is true and accurate
in all respects and does not omit any material information with respect to the
undersigned’s background. The undersigned’s FINRA Questionnaire previously
furnished to the Company and the Representative is true and accurate in all
respects. The undersigned represents and warrants that:

 

(a) he/she has never had a petition under the federal bankruptcy laws or any
state insolvency law been filed by or against (i) him/her or any partnership in
which he/she was a general partner at or within two years before the time of
filing; or (ii) any corporation or business association of which he/she was an
executive officer at or within two years before the time of such filing;

 

(b) he/she has never had a receiver, fiscal agent or similar officer been
appointed by a court for his/her business or property, or any such partnership;

 

(c) he/she has never been convicted of fraud in a civil or criminal proceeding;

 

(d) he/she has never been convicted in a criminal proceeding or named the
subject of a pending criminal proceeding (excluding traffic violations and minor
offenses);

 

(e) he/she has never been the subject of any order, judgment or decree, not
subsequently reversed, suspended or vacated, of any court of competent
jurisdiction, permanently or temporarily enjoining or otherwise limiting him/her
from (i) acting as a futures commission merchant, introducing broker, commodity
trading advisor, commodity pool operator, floor broker, leverage transaction
merchant, any other person regulated by the Commodity Futures Trading Commission
(“CFTC”) or an associated person of any of the foregoing, or as an investment
adviser, underwriter, broker or dealer in securities, or as an affiliated
person, director or employee of any investment company, bank, savings and loan
association or insurance company, or from engaging in or continuing any conduct
or practice in connection with any such activity; or (ii) engaging in any type
of business practice; or (iii) engaging in any activity in connection with the
purchase or sale of any security or commodity or in connection with any
violation of federal or state securities or federal commodities laws;

 



Page 3 of 7

 

 

(f) he/she has never been the subject of any order, judgment or decree, not
subsequently reversed, suspended or vacated, of any federal or state authority
barring, suspending or otherwise limiting for more than 60 days your right to
engage in any activity described in 9(e)(i) above, or to be associated with
persons engaged in any such activity;

 

(g) he/she has never been found by a court of competent jurisdiction in a civil
action or by the SEC to have violated any federal or state securities law, where
the judgment in such civil action or finding by the SEC has not been
subsequently reversed, suspended or vacated;

 

(h) he/she has never been found by a court of competent jurisdiction in a civil
action or by the CFTC to have violated any federal commodities law, where the
judgment in such civil action or finding by the CFTC has not been subsequently
reversed, suspended or vacated;

 

(i) he/she has never been the subject of, or a party to, any Federal or State
judicial or administrative order, judgment, decree or finding, not subsequently
reversed, suspended or vacated, relating to an alleged violation of (i) any
Federal or State securities or commodities law or regulation, (ii) any law or
regulation respecting financial institutions or insurance companies including,
but not limited to, a temporary or permanent injunction, order of disgorgement
or restitution, civil money penalty or temporary or permanent cease-and desist
order, or removal or prohibition order or (iii) any law or regulation
prohibiting mail or wire fraud or fraud in connection with any business entity;

 

(j) he/she has never been the subject of, or party to, any sanction or order,
not subsequently reversed, suspended or vacated, or any self-regulatory
organization, any registered entity, or any equivalent exchange, association,
entity or organization that has disciplinary authority over its members or
persons associated with a member;

 

(k) he/she has never been convicted of any felony or misdemeanor: (i) in
connection with the purchase or sale of any security; (ii) involving the making
of any false filing with the SEC; or (iii) arising out of the conduct of the
business of an underwriter, broker, dealer, municipal securities dealer,
investment advisor or paid solicitor of purchasers of securities;

 

(l) he/she was never subject to a final order of a state securities commission
(or an agency of officer of a state performing like functions); a state
authority that supervises or examines banks, savings associations, or credit
unions; a state insurance commission (or an agency or officer of a state
performing like functions); an appropriate federal banking agency; the Commodity
Futures Trading Commission; or the National Credit Union Administration that is
based on a violation of any law or regulation that prohibits fraudulent,
manipulative, or deceptive conduct;

 

(m) he/she has never been subject to any order, judgment or decree of any court
of competent jurisdiction, that, at the time of such sale, restrained or
enjoined him/her from engaging or continuing to engage in any conduct or
practice: (i) in connection with the purchase or sale of any security;
(ii) involving the making of any false filing with the SEC; or (iii) arising out
of the conduct of the business of an underwriter, broker, dealer, municipal
securities dealer, investment adviser or paid solicitor of purchasers of
securities;

 

(n) he/she has never been subject to any order of the SEC that orders him/her to
cease and desist from committing or causing a future violation of: (i) any
scienter-based anti-fraud provision of the federal securities laws, including,
but not limited to, Section 17(a)(1) of the Securities Act, Section 10(b) of the
Exchange Act and Rule 10b-5 thereunder, and Section 206(1) of the Advisers Act
or any other rule or regulation thereunder; or (ii) Section 5 of the Securities
Act;

 

(o) he/she has never been named as an underwriter in any registration statement
or Regulation A offering statement filed with the SEC that was the subject of a
refusal order, stop order, or order suspending the Regulation A exemption, or
is, currently, the subject of an investigation or proceeding to determine
whether a stop order or suspension order should be issued;

 



Page 4 of 7

 

 

(p) he/she has never been subject to a United States Postal Service false
representation order, or is currently subject to a temporary restraining order
or preliminary injunction with respect to conduct alleged by the United States
Postal Service to constitute a scheme or device for obtaining money or property
through the mail by means of false representations;

 

(q) he/she is not subject to a final order of a state securities commission (or
an agency of officer of a state performing like functions); a state authority
that supervises or examines banks, savings associations, or credit unions; a
state insurance commission (or an agency or officer of a state performing like
functions); an appropriate federal banking agency; the Commodity Futures Trading
Commission; or the National Credit Union Administration that bars the
undersigned from: (i) association with an entity regulated by such commission,
authority, agency or officer; (ii) engaging in the business of securities,
insurance or banking; or (iii) engaging in savings association or credit union
activities;

 

(r) he/she is not subject to an order of the SEC entered pursuant to
section 15(b) or 15B(c) of the Exchange Act or section 203(e) or 203(f) of the
Investment Advisers Act of 1940 that: (i) suspends or revokes the undersigned’s
registration as a broker, dealer, municipal securities dealer or investment
adviser; (ii) places limitations on the activities, functions or operations of,
or imposes civil money penalties on, such person; or (iii) bars the undersigned
from being associated with any entity or from participating in the offering of
any penny stock; and

 

(s) he/she has never been suspended or expelled from membership in, or suspended
or barred from association with a member of, a securities self-regulatory
organization (e.g., a registered national securities exchange or a registered
national or affiliated securities association) for any act or omission to act
constituting conduct inconsistent with just and equitable principles of trade.

 

8. The undersigned has full right and power, without violating any agreement by
which he or she is bound, to enter into this letter agreement and to serve as an
officer and/or director of the Company.

 

9. The undersigned hereby waives any right to exercise conversion rights with
respect to any shares of the Company’s common stock owned or to be owned by the
undersigned, directly or indirectly (or to sell such shares to the Company in a
tender offer), whether such shares be part of the Founders’ Common Stock or
shares purchased by the undersigned in the IPO or in the aftermarket, and agrees
that he/she will not seek conversion with respect to such shares in connection
with any vote to approve a Business Combination (or sell such shares to the
Company in a tender offer in connection with such a Business Combination).

 

10. The undersigned hereby agrees to not propose, or vote in favor of, an
amendment to the Charter to modify the ability of holders of IPO Shares to
convert or sell their shares to the Company in connection with a Business
Combination, modify the substance or timing of the Company’s obligation to
redeem 100% of the IPO Shares if the Company does not complete a Business
Combination within the time period required by the Charter or with respect to
any other material provisions relating to stockholders’ rights or pre-initial
business combination activity unless the Company provides public stockholders
with the opportunity to convert their IPO Shares upon such approval in
accordance with the Charter.

 

11. This letter agreement shall be governed by and construed and enforced in
accordance with the laws of the State of New York, without giving effect to
conflicts of law principles that would result in the application of the
substantive laws of another jurisdiction. The undersigned hereby (i) agrees that
any action, proceeding or claim against him arising out of or relating in any
way to this letter agreement (a “Proceeding”) shall be brought and enforced in
the courts of the State of New York of the United States of America for the
Southern District of New York, and irrevocably submits to such jurisdiction,
which jurisdiction shall be exclusive, (ii) waives any objection to such
exclusive jurisdiction and that such courts represent an inconvenient forum and
(iii) irrevocably agrees to appoint PMV Consumer Delaware Management Partners
LLC as agent for the service of process in the State of New York to receive, for
the undersigned and on his/her behalf, service of process in any Proceeding. If
for any reason such agent is unable to act as such, the undersigned will
promptly notify the Company and the Representative and appoint a substitute
agent acceptable to each of the Company and the Representative within 30 days
and nothing in this letter will affect the right of either party to serve
process in any other manner permitted by law.

 



Page 5 of 7

 

 

12. To the extent that the Underwriters do not exercise their over-allotment
option to purchase up to an additional 2,625,000 Units within 45 days from the
date of the Prospectus (and as further described in the Prospectus), the Sponsor
agrees to forfeit, at no cost, a number of Founder Shares in the aggregate equal
to 656,250 multiplied by a fraction, (i) the numerator of which is 2,625,000
minus the number of Units purchased by the Underwriters upon the exercise of
their over-allotment option, and (ii) the denominator of which is 2,625,000. The
forfeiture will be adjusted to the extent that the over-allotment option is not
exercised in full by the Underwriters so that the Sponsor and any Insider that
holds Founders’ Common Stock will own an aggregate of 20.0% of the Company’s
issued and outstanding shares of Common Stock after the Public Offering.

 

13. As used herein, (i) a “Business Combination” means a merger, share exchange,
asset acquisition, stock purchase, recapitalization, reorganization or other
similar business combination with one or more businesses or entities; (ii)
“Insiders” means all officers, directors, special advisors and sponsors of the
Company immediately prior to the IPO; (iii) “Founders’ Common Stock” means the
shares of Class B common stock of the Company, par value $0.0001 per share; (iv)
“IPO Shares” means the shares of Common Stock issued in the Company’s IPO; (v)
“Trust Account” means the trust account into which a portion of the net proceeds
of the Company’s IPO will be deposited; (vi) “Registration Statement” means the
Company’s registration statement on Form S-1 (SEC File No. 333-241670) filed
with the Securities and Exchange Commission; and (vii) “Private Placement
Warrants” means the Warrants being sold in a private placement simultaneously
with the IPO.

 

14. This Letter Agreement constitutes the entire agreement and understanding of
the parties hereto in respect of the subject matter hereof and supersedes all
prior understandings, agreements, or representations by or among the parties
hereto, written or oral, to the extent they relate in any way to the subject
matter hereof or the transactions contemplated hereby. This Letter Agreement may
not be changed, amended, modified or waived (other than to correct a
typographical error) as to any particular provision, except by a written
instrument executed by all parties hereto.

 

15. The undersigned acknowledges and understands that the Underwriters and the
Company will rely upon the agreements, representations and warranties set forth
herein in proceeding with the IPO. Nothing contained herein shall be deemed to
render the Underwriters a representative of, or a fiduciary with respect to, the
Company, its stockholders or any creditor or vendor of the Company with respect
to the subject matter hereof.

 

16. This letter agreement shall be binding on the undersigned and such person’s
respective successors, heirs, personal representatives and assigns. This letter
agreement shall terminate on the earlier of (i) the expiration of the transfer
restrictions on the Founders’ Common Stock contained in Section 6 hereof and
(ii) the liquidation of the Company; provided, that such termination shall not
relieve the undersigned from liability for any breach of this agreement prior to
its termination.

 

[Signature Page Follows]

 

Page 6 of 7

 

 

  PMV Consumer Acquisition Holding Company, LLC   Print Name of Insider      
By: PMV Consumer Delaware Management Partners, LLC, its Manger           /s/
Douglas R. Jamieson   Name: Douglas R. Jamieson   Title: Managing Member      
Acknowledged and Agreed:       PMV CONSUMER ACQUISITION CORP.       By: /s/
Peter D. Goldstein   Name:  Peter D. Goldstein   Title: Executive Vice President
and Secretary

 

[Signature Page to Letter Agreement]

 

 

Page 7 of 7



 

 